This is an appeal from an order of the District Court of Walker County refusing to discharge the relator under a writ of habeas corpus. The record shows that the relator is being held by virtue of an extradition warrant issued by the Governor of Illinois to answer a felony charge in said state.
The transcript is before this court without statement of facts or bills of exception. The extradition warrant under *Page 246 
which the relator is held is not before this court and there is no showing in the record to the effect that said warrant is defective in any respect.
The judgment is affirmed.